DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The references listed in the Information Disclosure Statement filed on 6/21/21 have been considered by the Examiner (see attached PTO-1449).
3.	The IDS submitted contain over 160 references.  The Examiner has considered the references to the extent reasonably expected during normal examination time.  If Applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the Applicant to provide a statement indicating such relevance and a clear identification of such reference. 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process which are statutory categories. 
However, evaluating claim 8, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental/mathematical process.  The limitations include: 
compare the first motion data the second motion data; categorize an overlap of the first motion data with the second motion data; determine that a minimum time active has elapsed between an indication that an activity has begun and an indication that the activity has ended such that the activity is categorized as a workout based on the overlap of the first motion data with the second motion data; and add active time within the second motion data that is not also within the first motion data.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “a sensor configured to transmit a first motion data steam comprising first motion data for an individual to the processor” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor, a memory, first software platform and second software platform” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claims 9-13 and 15-17, depending directly or indirectly either from claim 8 or claim 14, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 9-13 and 15-17 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quast et al. (Pub. No. US 2019/0192911) (hereinafter Quast).
	As per claim 1, Quast teaches a portable electronic device configured to be carried by the individual, the electronic device (see paragraph [0031]) comprising: a motion sensor configured to generate a first motion data stream including time-stamped motion data (see paragraphs [0032]; [0045]; [0046]; and Fig. 15); a processor and a memory (see paragraphs [0045] and [0046]), the processor configured to process the first motion data stream into an active segment data stream indicating one of an active range or activity classification for a given duration (see paragraphs  [0059] and [0097]-[0099]), the processor is configured to organize the active segment data stream into a time-stamped minute buckets including duration values for a plurality of activity-specific classifications (see paragraphs [0097]-[0099]), the memory is configured to store the time stamped minute buckets in an array (see paragraphs [0045] and [0046]), the processor further configured to determine that a portion of the array includes one of the minute buckets that indicates that the individual engaged in a workout based on the duration values for the plurality of activity-specific classifications (see paragraphs [0097]-[0100], and the processor is configured to receive a second motion data stream including third party software platform motion data, wherein the system merges or de- duplicates data within the second motion data stream corresponding to data within the first motion data stream (see paragraph [0102], “…enabling it/them to provide easier tracking of workouts comprising multiple activities and present more relevant metrics and analysis of the user's performance. Particularly, if the user wants track only a particular workout of interest (e.g., a run), the methods discussed herein enable the user to simply start tracking the workout before they warm up and stop tracking the workout after cooling down. The methods discussed herein automatically trim away or reclassify any portion of the workout that does not correspond to the workout of interest and provide performance metrics and analysis that appropriately excludes the unrelated fitness data of that was tracked…”) (the examiner considers that the workout of interest correspond to the claimed first motion data stream and the claimed second motion data stream correspond to the portion of workout that does not correspond to the workout of interest).
	As per claim 2, Quast further teaches that the first motion data stream comprises an operating system based activity classification, and wherein the second motion data stream comprises an activity classification of the third party software platform (see paragraph [0102]).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Quast in view of Singh et al. (Pub. No. US 2017/0056722) (hereinafter Singh).
As per claims 3 and 4, Quast teaches the system as stated above. 
Quast further teaches transmitting fitness data to the electronic display device 30 (see paragraph [0033]). 
Quast fails to explicitly teach that the processor further consolidates the data array into an hourly summary.
	Singh teaches “activity detection module 216 may maintain or store one or more statistics over a defined period of time, such as hourly, daily, or weekly” (see paragraph [0071]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching into Quast’s invention because hourly summary of fitness activity would be collected and stored. Therefore, statistical analysis of the fitness data would be performed.
	As per claim 5, Quast further teaches that the first motion data stream comprises an operating system based activity classification, and wherein the second motion data stream comprises an activity classification of the third party software platform (see paragraph [0102]).
	As per claim 6, Quast teaches the system as stated above except that the processor defines a candidate start density threshold, which is defined by a percentage of a motion classification one of the minute buckets must reach in order for the processor to consider the one of the minute buckets to be a candidate for the start of an activity.
	 Singh teaches “Responsive to detecting the indication that the user has initiated the fitness activity, sampling, by the computing device in an upsampling operational state, at a second rate that is greater than the first rate, a second set of the plurality of sensors to determine a probability that the user is engaged in the fitness activity, wherein the second set of the plurality of sensors includes different sensors than the first set of the plurality of sensors. Responsive to determining that the probability satisfies a threshold, collecting, by the computing device in an active operational state that is different than the upsampling operational state, sensor data for the fitness activity using a particular set of the plurality of sensors that corresponds to a pre-defined identifier for the fitness activity in the set of pre-defined indications of activities” (see paragraph [0003]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Singh’s teaching into Quast’s invention because engagement of the user of a fitness activity would be detected. Therefore, collection and classification of fitness data would be performed and statistical analysis of the fitness data would be conducted.
	As per claim 7, Quast further teaches that the processor further defines a minimum time active such that the individual may input, through a user interface on the portable electronic device, a desired threshold for the system to consider a workout after a candidate start density threshold minute (see Fig. 3, item 106 and paragraph [0060], lines 16-24, “In some embodiments, the activity tracking screen 100a includes workout settings option 104 that, when pressed, causes the processor 37 to display an additional menu on the display screen 34 via which the user can choose a type of workout (e.g., walk, run, road cycling, mountain bike, etc.), as well as choose other settings for the workout (e.g., coaching, voice feedback, delay start timer, gear tracking, and other workout settings)”.
Examiner’s Notes
7.	Claims 8-17 distinguish over the prior art.
Regarding claim 8, none of the prior art of record anticipates or renders obvious a portable electronic device that automatically detects an activity, the portable electronic device comprising: the first software platform having instructions that when executed by the processor cause the processor to: compare the array to the second motion data stream to determine that the first motion data stream and second motion data stream overlap, to determine unique data in the second motion data stream corresponding to additional active minutes; and add the minute buckets from the first motion data stream to the additional active minutes of the second motion data stream, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 14, none of the prior art of record anticipates or renders obvious a portable electronic device that automatically detects an activity, the portable electronic device comprising: the first software platform having instructions that when executed by the processor cause the processor to: compare the first motion data the second motion data; categorize an overlap of the first motion data with the second motion data; determine that a minimum time active has elapsed between an indication that an activity has begun and an indication that the activity has ended such that the activity is categorized as a workout based on the overlap of the first motion data with the second motion data; and add active time within the second motion data that is not also within the first motion data, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
       Prior art
8.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Cheng et al. [‘523] disclose method for tracking user motion activity, and more particularly, methods, systems, and computer programs for communicating information to enable reduction of sedentary time by users. The method includes an operation for capturing motion data using an activity tracking device when worn by a user, identifying a plurality of intervals of time during a day, each interval including a start time, an end time, and an interval goal defined by a predetermined number of steps to be taken by the user during the interval, determining, between the start time and the end time of a current interval, the number of steps taken during the current interval, determining that the number of steps taken during the current interval is less than the interval goal, presenting via the activity tracking device a first message indicating the number of steps taken during the current interval. The method also includes, responsive to determining that the user meets the interval goal during the current interval, presenting via the activity tracking device a second message indicating in how many intervals of a current day the interval goal was reached.
Blahnik et al. [‘534] disclose fitness data and historical user fitness data for determining Coaching notifications that may be used towards established fitness goals. The method may include accessing, by a fitness application of a wearable device having an associated user account, historical fitness data associated with the user account. The historical fitness data may be collected by the wearable device during a plurality of days that together define a historical period. The method may also include detecting a beginning of a current day based at least in part on a detected user action performed at the wearable device. The current day may include a plurality of segments. The method may also include determining whether to present a coaching notification at a conclusion of a first segment of the plurality of segments by at least: accessing current fitness data collected by the wearable device and tracked by the fitness application during the first segment, comparing the current fitness data to the historical fitness data to identify a correlation between a current progress toward a fitness goal and a historical progress toward the fitness goal, and determining, based at least in part on the correlation, whether the fitness goal is achievable during one or more other segments of the plurality of segments. The method may also include presenting a coaching notification at the conclusion of the first segment when the fitness goal is achievable during the one or more other segments. The coaching notification may identify the fitness goal.
Jooste et al. [‘236] disclose a method that includes a wearable device receiving from an external device an indication of an activity metric that is based on obtained measurement and demographical data specific to the wearer.
Sarrafzadeh et al. [‘972] disclose devices, systems, and methods for monitoring, classifying, and encouraging activity, includes a motion sensing device. The motion sensing device is configured to capture motion data representing a user's physical activity. The system also includes a computing device configured to process motion data captured by the motion sensing device to determine activity data. The system also includes a computing device configured to receive the activity data, and to present an interface that includes one or more games for use by the user, wherein one or more attributes of the games are modified based on the received activity data.
Molettiere et al. [‘629] discloses a method for receiving a plurality of activity data streams from a plurality of devices, each activity data stream being associated with physical activity data of a user. In addition, the method includes an operation for assembling a unified activity data stream for the user over a period of time, the unified activity data stream including data segments from the data streams of at least two devices of the plurality of devices, and the data segments being organized time-wise over the period of time. 

    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857